The reason of the distinction is this; in case of a bond payable without saying when, the obligee has not to do any act either to entitle himself to the action or to the interest; in case of a bond payable on demand, he undertakes to make a demand, otherwise the words "on demand" have no meaning; and if a demand is to be made, it is for some purpose. It is not to entitle himself to the action, therefore it must be to give a right to demand interest. The act of Assembly proceeds upon this very principle. It says a note payable on demand shall bear interest from a demand made. When speaking of an account signed, it says interest shall accrue from the signature; yet in both instances an action may be brought immediately without any formal demand. But if we could not give the reason of the decision, yet we know the rule is so established. It is therefore far better to make it the standard of our adjudications than to render the law again uncertain by departing from it.
There was judgment accordingly for interest from the date.
Cited: Caldwell v. Rodman, 50 N.C. 139.